Citation Nr: 1125023	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  05-03 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for bilateral double vision claimed as the result of a fall incurred while at a VA Medical Center (VAMC).  

2.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a back disorder claimed as the result of a fall which occurred at a VAMC on April 9, 2003.  

3.  Entitlement to service connection for a back disorder on a direct basis.  

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected neck strain from April 9, 2003, to March 18, 2008.

5.  Entitlement to an increased disability rating in excess of 20 percent for service-connected neck strain from March 19, 2008.  

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected head trauma residuals (traumatic brain injury) with headaches from April 9, 2003, to October 22, 2008.

7.  Entitlement to an increased disability rating in excess of 40 percent for service-connected head trauma residuals (traumatic brain injury) with headaches from October 23, 2008.  

8.  Entitlement to a temporary total evaluation because of VA hospital treatment in excess of 21 days for a service-connected disorder for the period from January 5, 2005, to February 2, 2005.

9.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active service from August 1980 to August 1983 and from October 1983 to February 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A July 2003 rating decision, in pertinent part, awarded compensation pursuant to 38 U.S.C.A. § 1151 for neck strain.  A zero percent (noncompensable) was assigned, effective from April 9, 2003.  In October 2004, while the appeal was pending, the disability evaluation was increased by the RO to 10 percent, also effective from April 9, 2003.  The RO, later, in April 2009, again increased the rating assigned to 20 percent, effective from March 19, 2009.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, this matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2003, the RO also awarded compensation pursuant to 38 U.S.C.A. § 1151 for head trauma residuals (traumatic brain injury) with headaches.  A 10 percent disability evaluation was assigned, effective from April 9, 2003.  In April 2009, the disability evaluation was increased by the RO to 40 percent, effective from October 23, 2008.  Again, as the Veteran is in receipt of less than the maximum schedular rating for this disorder, this matter remains in appellate status.  AB.  

The RO further, in July 2003, denied the Veteran's claim seeking compensation pursuant to 38 U.S.C.A. § 1151 for a back disorder.  

In February 2006, the RO denied the Veteran's claim seeking compensation pursuant to 38 U.S.C.A. § 1151 for bilateral double vision.  

The RO, in April 2007, denied entitlement to a temporary total evaluation because of VA hospital treatment in excess of 21 days for a service-connected disorder for the periods from January 5, 2005, through February 2, 2005, and October 19, 2005, through February 13, 2006.  In April 2009, the RO granted the claim concerning the period from October 19, 2005, through February 13, 2006.  

In October 2009, the RO denied the claim concerning entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

The Veteran testified at a hearing in March 2011, conducted at the RO by the undersigned Veterans Law Judge.  The transcript of the hearing has been associated with the record.  

The Board also points out that the RO, as part of a November 1997 rating decision, denied a claim for service connection for a "low back condition."  After being notified of the decision in December 1997, the Veteran expressed his disagreement in a notice of disagreement (NOD) received by VA in December 1997.  See VA Form 21-4138.  As will be discussed further, under these circumstances, a Statement of the Case (SOC) should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.  The Board parenthetically notes that as part of a December 1999 letter from the RO the Veteran was informed that a NOD to the November 1997 denial of service connection for a back condition had not been received.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To obtain VA medical records and records from the Social Security Administration (SSA).  

In the course of his March 2011 hearing, the Veteran testified that he was in receipt of VA medical treatment for his variously-claimed disorders.  He claimed that was seen at the VA facility in Dallas "[a]bout every three months" for his compensated neck disorder.  See page three of hearing transcript (transcript).  The Veteran also noted that he was seen about every three months at the Dallas facility for his compensated head injury.  See page nine of transcript.  He added that nurses, provided him by VA, come to his house three times a week to check on him, to include taking vital signs, etc.  See page 10 of transcript.  He later mentioned that he received all of his VA treatment at the VA medical facility in Dallas.  See page 22 of transcript.  

Review of the claims file shows that the most recent VA outpatient treatment records (from the Dallas facility) on file are dated in October 2009.  Also, the record is devoid of any medical records pertaining to home nursing visits.  As this case is being remanded, and pertinent to the claims now on appeal, copies of any available VA medical records (including outpatient and home nursing records) dated from October 2009 to the present, need to be obtained and incorporated in the claims file.  In this regard, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board is also mindful that throughout this appeal the Veteran has informed VA on several occasions that he was in receipt of Social Security Administration (SSA) disability benefits.  See page 21 of transcript.  See also VA outpatient medical records dated in March 2006 and September 2008.  Also, in the course of a January 2010 VA fee-basis examination it was noted that the Veteran had been unemployed since 2004, and that he was in receipt of SSA disability insurance.  He added at his March 2011 hearing that he was not sure if the SSA disability award was for any of his service-connected disorders.  See page 22 of transcript.  The Veteran also, as shown as part of a February 2007 VA mental health note, indicated that he had been denied SSA disability on two previous occasions.  

If a claimant has submitted an application for SSA benefits, SSA may have developed or received relevant records, regardless of whether such claim is still pending or whether a claimant was denied SSA benefits.  Therefore, regardless of the status or ultimate determination of the application, VA's duty to obtain any relevant records obtained or developed in conjunction with a SSA claim remains unaffected.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.") (Emphasis added).  The Board also notes that VA must obtain SSA decisions and records which may have a bearing on a Veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  In this regard, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  As such, pursuant to this remand, and in an effort to develop additional evidence concerning all the claims now before the Board on appeal, an effort should be made to clarify if records pertaining to the Veteran, including decisions and medical records, are available.  

Concerning the TDIU claim, a March 2006 VA "MD NOTE" shows that a VA physician supplied the following:  

TO WHOM IT MAY CONCERN IN THE SOCIAL SECURITY OFFICE:  [The Veteran] suffers from Organic Affective disorder causing psychotic symptoms; he suffers from memory problems and headaches after brain trauma with concussion; he has severe back pain and he is on multiple sedative psychiatric medications[.]  Because of all that in my opinion he is permanently disabled for any kind of work.


Also of record is a letter from another VA physician, dated in January 2008, and addressed to "To Whom It May Concern."  The letter states:

[The Veteran] suffers from organic affective disorder which causes psychotic symptoms.  He also has memory impairment and chronic headaches after head trauma/concussion.  He has chronic severe back and neck pain.  He takes multiple medications, some of which may cause sedation.  In my opinion, he is permanently disabled for any kind of work.

The report of a September 2009 VA general medical examination shows that a VA physician, who previously examined the Veteran in March 2009 (see report of traumatic brain injury (TBI) examination), opined that the Veteran was not unemployable due to the effects of his service-connected head injury.  

A December 2009 VA Form 10-2382 includes the following handwritten language:  "[The Veteran] is disabled due to PTSD and chronic pain neck and back."  The Board observes that the Veteran is not service-connected for PTSD.

At his March 2011 hearing, the Veteran testified that he last worked in 2004 (see page 19 of transcript), and that he was unable to be gainfully employed due to his VA compensated traumatic brain injury residuals (see page 21 of transcript).  

As concerning entitlement to TDIU, the Board notes that, to be granted, a TDIU rating must be supported by medical evidence that a claimant's service-connected disability or disabilities have rendered a veteran unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2010).  Unfortunately, while the record includes medical findings concerning the employability of the Veteran, some conflicting, the record is devoid of a full medical opinion as to whether the Veteran is unable to secure and maintain gainful employment in light of all of his current service-connected disabilities.  In this case, the Veteran is currently service-connected for head trauma residuals (traumatic brain injury) with headaches and neck strain.  See October 2009 rating decision.  The Board believes that additional information is required to determine the degree of industrial impairment resulting from the Veteran's service-connected disabilities.  See Beaty v. Brown, 6 Vet. App. 532 (1994).

As stated by the United States Court of Appeals for Veterans Claims (Court) in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that a veteran can perform work that would produce sufficient income to be other than marginal.  The Board may not offer its own opinion regarding whether the veteran can perform work based on his current level of disability, a technique that the Court has previously determined to be "inadequate" within Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991) (citations omitted).  Specifically, the record should contain an examination report that includes an opinion about this issue.  See Friscia.  A VA examining physician should generally address the extent of functional and industrial impairment due to the veteran's service-connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 (1994).  If such evidence is absent from the record, the RO should take corrective action.  Id.

The Board also points out that where a veteran appeals the initial rating assigned for a disability, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

As previously noted in the Introduction, in December 1997 the Veteran expressed his disagreement with the denial of a claim for service connection for a low back disorder.  This denial, adjudicated on a direct service connection basis, had been addressed in a November 1997 rating decision.  Pursuant to Manlicon, a SOC should be issued.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should seek to obtain all VA treatment records from the Dallas medical facility dated from October 2009 to the present.  Records associated with home nursing visits should also be sought.  Any and all records obtained should be associated with the claims file.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2.  The AMC/RO should contact SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records upon which the SSA based its decision.

3.  The AMC/RO should schedule the Veteran for an appropriate VA medical examination(s) to determine the effect of his service-connected disabilities on his employability.  The examiner should generally address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The claims file, to include a copy of this REMAND, must be made available to and thoroughly reviewed by the examiner in connection with the examination.

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  The Veteran is hereby notified that it is his responsibility to report for a VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the AMC/RO must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.

6.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, or affording the Veteran additional medical examinations, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

7.  Following completion of all indicated development, the AMC/RO should review and readjudicate the claims now on appeal.  Concerning the increased rating matters, the AMC/RO should also consider whether "staged" ratings are appropriate in light of Fenderson.  See also Hart.  If the benefits sought on appeal in any respect are not granted, the AMC/RO shall issue a supplemental SOC (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision and afford the Veteran and his representative an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

8.  The AMC/RO should issue a SOC for the issue of entitlement to service connection on a direct basis for a low back disorder.  Only if the Veteran perfects an appeal should a claim be certified to the Board and any necessary development should be conducted.


The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



